756 N.W.2d 83 (2008)
Lawrence KWASNIEWSKI, III, Personal Representative of the Estate of Lawrence Kwasniewski, Jr., Plaintiff-Appellant Cross-Appellee,
v.
Steven D. HARRINGTON, M.D., and Southeastern Michigan Cardiac Surgeons, P.C., Defendants, and
St. John Hospital and Medical Center, Defendant-Appellee Cross-Appellant.
Docket No. 135240. COA No. 268774.
Supreme Court of Michigan.
October 1, 2008.

Order
On order of the Court, the application for leave to appeal the July 3, 2007 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would *84 reverse the judgment of the Court of Appeals and remand this case to the trial court for further proceedings.